Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: the claimed invention requires a combination of distinct features, which are not found in the prior art, either singularly or in combination.  The independent claims identify the following uniquely distinct features:
 	Independent claim 1 requires “associating the at least one DL RS with at least one uplink (UL) RS for transmission by the UE on a second set of resources to one or more base stations as part of the positioning procedure for the UE; and transmitting, to the UE, an indication of the association between the at least one DL RS and the at least one UL RS.”
 	Independent claim 16 requires “receiving, from a network entity, an indication of an association between the at least one DL RS with at least one uplink (UL) RS for transmission by the UE; and transmitting, to one or more base stations in response to the received indication, the at least one UL RS on a second set of resources as part of the positioning procedure for the UE.”
 	Independent claim 29 requires “associate the at least one DL RS with at least one uplink (UL) RS for transmission by the UE on a second set of resources to one or more base stations as part of the positioning procedure for the UE; and transmit, to the UE, an indication of the association between the at least one DL RS and the at least one UL RS.”
 	Independent claim 30 requires “receive, from a network entity, an indication of an association between the at least one DL RS with at least one uplink (UL) RS for transmission by the UE; and transmit, to one or more base stations in response to the received indication, the at least one UL RS on a second set of resources as part of the positioning procedure for the UE.”

 	The closest prior art references found, either singularly or in combination, fail to anticipate or render the above limitations obvious.
 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH TRANG T NGUYEN whose telephone number is (571)270-5248. The examiner can normally be reached M-F 8:30am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MINH TRANG T NGUYEN/Primary Examiner, Art Unit 2477